                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION

 Donald J. Trump, Candidate for President                      )
 of the United States of America,                              )
                                                               )
                                                               )
                Plaintiff,                                     )
                                                               )
 vs.                                                           ) Case No.
                                                               ) ____________________
                                                               )
 The Wisconsin Elections Commission, and its                   )
 members, Ann S. Jacobs, Mark L. Thomsen,                      )
 Marge Bostelman, Dean Knudson, Robert F.                      )
 Spindell, Jr., in their official capacities, Scott            )
 McDonnell in his official capacity as the Dane                )
 County Clerk, George L. Christenson in his                    )
 official capacity as the Milwaukee County Clerk,              )
 Julietta Henry in her official capacity as the                )
 Milwaukee Election Director, Claire Woodall-                  )
 Vogg in her official capacity as the Executive                )
 Director of the Milwaukee Election Commission,                )
 Mayor Tom Barrett, Jim Owczarski, Mayor Satya                 )
 Rhodes-Conway, Maribeth Witzel-Behl, Mayor                    )
 Cory Mason, Tara Coolidge, Mayor John                         )
 Antaramian, Matt Krauter, Mayor Eric Genrich,                 )
 Kris Teske, in their official Capacities; Douglas J.          )
 La Follette, Wisconsin Secretary of State, in his             )
 official capacity, and Tony Evers, Governor of                )
 Wisconsin, in his Official capacity.                          )
                                                               )
                                                               )
                Defendants.

                       PROPOSED ORDER ON
  PLAINTIFF’S MOTION FOR EXPEDITED DECLARATORY AND INJUNCTIVE
RELIEF AND FOR AN EXPEDITED HEARING ON THE MOTION FOR EXPEDITED
               DECLARATORY AND INJUNCTIVE RELIEF

       This matter comes before the Court on Plaintiff Donald J. Trump’s Motion for Expedited

Declaratory and Injunctive Relief and for an Expedited Hearing on the Motion for Expedited

Declaratory and Injunctive Relief, and the Court being duly advised, now finds that due to the




            Case 2:20-cv-01785 Filed 12/02/20 Page 1 of 2 Document 6-1
time exigencies of the case, the Plaintiff’s request for a hearing within forty-eight (48) hours of

the filing of the Motion or such other shortened time which this Court determines to be

reasonable should be granted.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that a hearing on

Plaintiff’s Motion shall be held beginning _____________________ , 2020, commencing at

___________ a.m.

         So Ordered.

Dated:

                                              Hon.
                                              United States District Court Judge
                                              Eastern District of Wisconsin




                                                  2

             Case 2:20-cv-01785 Filed 12/02/20 Page 2 of 2 Document 6-1
